42/23/2020 Case Gia0 ocrla2d B6ulhy LAO ceNatt- BREACHIbEC OLIAGTLO/ SPANO BABHONSURERS

RY Gmail Mohan Harihar <moharihar@gmail.com>

JDCU and BOULAY LAW FIRM LLC - BREACH OF CONTRACT W/ SECOND PARTY
INSURERS

Mohan Harihar <moharihar@gmail.com>

To: gary.anderson@state.ma.us

Cc: Eric.Dreiband@usdoj.gov, Alexander.Maugeri@usdoj.gov, NewYorkComplaints Dojoig
<dojoig.newyorkcomplaints@usdoj.gov>, theresa watson3 <theresa.watson3@usdoj.gov>, andrew lelling
<andrew.lelling@usdoj.gov>, "Constituent.services@state.ma.us" <Constituent.services@state.ma.us>,
maura.healey@state.ma.us, glenn.kaplan@state.ma.us, help@naic.org, elizabeth warren
<elizabeth_warren@warren.senate.gov>, maxine.waters@mail.house.gov, Stephen lynch <Stephen.lynch@mail.house.gov>,
ayanna pressley <ayanna.pressley@mail.house.gov>, lori trahan <lori.trahan@mail.house.gov>, chairmanoffice@sec.gov,
antitrust@ftc.gov, CFPB_Litigation@cfpb.gov, igo-fightfraud@state.ma.us, ma-igo-general-mail@state.ma.us, Sharon Sarvela
<sharon@northeastrealtors.com>, maria@northeastrealtors.com, info@rhsohousing.org, charles.oppler@gmail.com, Sandra
Boulay <sandra@boulaylaw.com>

Thu, Oct 22, 2020 at 1:35 PM

A LETTER TO MASSACHUSETTS INSURANCE COMMISSIONER - GARY D. ANDERSON

October 22, 2020

VIA EMAIL COMMUNICATION

The Honorable Gary D.Anderson, Commissioner of Insurance
Massachusetts Division of Insurance

1000 Washington Street, Suite 810

Boston, MA 02118

RE: BREACH OF CONTRACT W/ SECOND PARTY INSURERS
Dear Commissioner Anderson:

On October 6, 2020, | - Mohan A. Harihar, Defendant in the Civil action - JEANNE D'ARC CREDIT UNION v MOHAN
A HARIHAR, Docket No. 1011CV003908, Lowell District Court - Lowell, MA), delivered a formal letter via electronic
(email) communication - informing the Plaintiff - JDCU and their retained counsel of record - Sandra Boulay,
Esq./Boulay Law Firm, LLC of Civil Counterclaims being filed with their respective Liability/Casualty Insurance
Policy Carriers (Errors and Omissions). A copy of the letter is attached as reference (See below). Parties were
respectfully instructed to provide a documented response, confirming delivery to their respective policy carriers no later
than October 16, 2020, as required by law. However, as of today, October 22, 2020, no response has been received
by any party. Therefore, based upon my interpretation of the law, this failure(s) to report is considered as a breach of
contract with EACH second party insurer and changes the nature of the Defendant's claim amounts to include punitive
damages. | respectfully request that the Massachusetts Division of Insurance (Also the MA AGO and Federal
Prosecutors) assist with addressing these evidenced violations moving forward. | will next be filing a motion with the
Lowell District Court to address this latest development(s) and will be requesting a hearing date of Wednesday, October
28, 2020. Please be advised, a copy of this legal communication will be filed with the Lowell District Court as reference
and for documentation purposes. Also - Due to the severity of Civil, Criminal and Professional issues associated with this

https://mail.google.com/mail/u/07ik=8f1 a262bb1 &view=pt&search=all&permmsgid=msg-a%3Ar2863826 107920368695&simpl=msg-a%3Ar286382610... 1/4
42/23/2020 Case did0ewulad 83ulhy LAO ciRNNaIat BREACHibechdi/2A/20) sa GABHONSURERS

complaint (and separately in the related $42B Federal lawsuit - HARIHAR v US BANK et al, Docket No. 15-cv-11880, US
District Court, Boston, MA) parties copied on this email necessarily include:

-

1. The US Department of Justice (DOJ) - Specifically, Assistant US Attorney General Eric Dreiband (Civil
Rights Division);
2. The Office of the US Inspector General (OIG);
3. The US Attorney's Office (MA) - Specifically, US Attorney Andrew Lelling;
4. The Office of Governor Charlie Baker (R-MA);
5. Massachusetts Attorney General - Maura Healey (MA AGO);
6. Assistant Attorney General in the Commonwealth of Massachusetts and Chief of the Attorney General’s
Insurance and Financial Services Division - Glenn Kaplan;
7. The National Association of Insurance Commissioners (NAIC);
8. Multiple US Congressional Offices;
9. The Securities and Exchange Commission (SEC);
10. The Federal Trade Commission (FTC);
11. The Consumer Financial Protection Bureau (CFPB);
12. The Executive Office of the President (EOP), separately via www.whitehouse.gov
13. Sandra Boulay, Esq.

Finally, please be advised, aside from the above-referenced government offices/agencies/associations, copies of this
communication will be also made available to the Public and to Media sources Nationwide - for documentation purposes
and out of continued concerns for my personal safety and security. Thank you for your attention to this very serious and
sensitive legal matter.

Respectfully,

Mohan A. Harihar
Defendant/Counter Claimant
7124 Avalon Drive

Acton, MA 01720
617.921.2526 (Mobile)

Mo.harihar@gmail.com

 

---------- Forwarded message
From: Mohan Harihar <moharihar@gmail.com>

Date: Tue, Oct 6, 2020 at 1:12 PM

Subject: CIVIL COUNTERCLAIMS AGAINST JDCU/BOULAY LAW FIRM LLC LIABILITY (CASUALTY) INSURANCE -
ERRORS AND OMMISSIONS

To: Sandra Boulay <sandra@boulaylaw.com>

Ce: Eric.Dreiband@usdoj.gov <Eric.Dreiband@usdoj.gov>, Alexander.Maugeri@usdoj.gov
<Alexander.Maugeri@usdoj.gov>, NewYorkComplaints Dojoig <dojoig.newyorkcomplaints@usdoj.gov>, theresa watson3
<theresa.watson3@usdoj.gov>, andrew lelling <andrew.lelling@usdoj.gov>, mary murrane <mary.murrane@usdoj.gov>,
Constituent.services@state.ma.us <Constituent.services@state.ma.us>, <maura.healey@state.ma.us>, elizabeth warren
<elizabeth_warren@warren.senate.gov>, sydney levin-epstein <sydney_levin-epstein@markey.senate.gov>, Stephen
lynch <Stephen.lynch@mail.house.gov>, ayanna pressley <ayanna.pressley@mail.house.gov>, lori trahan
<lori.trahan@mail.house.gov>, chairmanoffice@sec.gov <chairmanoffice@sec.gov>, antitrust@ftc.gov
<antitrust@ftc.gov>, CFPB_Litigation@cfpb.gov <CFPB_Litigation@cfpb.gov>, igo-fightfraud@state.ma.us <igo-
fightfraud@state.ma.us>, ma-igo-general-mail@state.ma.us <ma-igo-general-mail@state.ma.us>, Sharon Sarvela
<sharon@northeastrealtors.com>, maria@northeastrealtors.com <maria@northeastrealtors.com>, info@rhsohousing.org
<info@rhsohousing.org>, charles.oppler@gmail.com <charles.oppler@gmail.com>

https://mail.google.com/mail/u/0?ik=8f1a262bb 1 &view=pt&search=all&permmsgid=msg-a%3Ar2863826 107920368695&simpl=msg-a%3Ar286382610... 2/4
42/23/2020 Case dndQOdulahd BoulAy LAV ciRNNaUtl BREACHIOHCGNIRAD Ey SEND BARTOINSURERS

‘
’
¢

Dear Attorney Boulay,

1 - Mohan A. Harihar, Defendant in the civil complaint - Jeanne D'Arc Credit Union v. Mohan A. Harihar (Docket
No. 1011CV003908, Lowell District Court - Lowell, MA), do hereby certify that this formal letter is being delivered via
electronic (email) communication on October 6, 2020 - informing you and your client of Civil Counterclaims being
filed with the respective Liablility/Casualty Insurance Policy Carriers (Errors and Omissions) to include:

1. JEANNE D'ARC CREDIT UNION - Counterclaim is filed against the commercial general liability policy of the
Credit Union; also against the liability policy of JDCU's CEO - Mare S. Cochran; and

2. BOULAY LAW FIRM LLC - Counterclaim is filed against the commercial general liability policy of BOULAY
LAW FIRM, LLC; also against the liability policy of Sandra Boulay, Esq.

NATURE OF THE CLAIM - The Counter Claimant is believed to be considered as a civil counterclaimant in status of
third party diversity.

CLAIMS - Based on the Counter Claimant's interpretation of the law and evidenced claims of record, claims include
(but are not limited to):

1. False Advertisement - because parties are not practicing justice but a monetized securities exchange.

2. Libel - because parties are damaging the Counter Claimant's name, reputation and the ability to settle by
jailing.

3. Unlawful Conversion - of the Counter Claimant's guaranteed rights in exchange of benefits and privilege and
unlawful conversion of the protections afforded you when gold and silver is the republic form of money, for third
party Diversity in the capacity of a living soul.

4, Bad Faith Actions - Since JDCU and counsel consciously chose to ignore at least one (1) resolution to existing
legal issues (Ref. the necessary corrective action to Counter Claimant's Homestead Protection) and instead
conspired to cause Mr. Harihar incremental, unnecessary hardship and damages for nearly a decade.

5. Fraud on the Court - A thorough review of all transcripts will reveal that JDCU and their counsel have
purposefully attempted to deceive the Lowell District Court. Parties are aware that if it becomes necessary to
move forward with NEW civil, criminal and professional complaints - at minimum, there is cause to bring a
DEFAULT judgement in favor of the Counter Claimant - Mohan A. Harihar, with prejudice under Mass. R. Civ.
P. 60(b)(3). Counsel's litigation privilege is also considered WAIVED, when fraud on the court has been
evidenced for the record - as is the case here, showing cause for disbarment. Based on the evidenced record,
parties have additionally shown cause for the Counter Claimant to amend his related Federal lawsuit
- HARIHAR v US BANK et al, Docket No. 15-cv-11880 (US District Court, Boston, MA), adding the
Defendants - Jeanne D-Arc Credit Union and Boulay Law Firm LLC/Sandra Boulay, Esq.

Please be advised, it is the legal obligation for JDCU and BOULAY LAW FIRM LLC to contact their insurers on
the Counter Claimant's behalf. Failure to report within 10 days from receipt is considered a breach of contract with
the second party insurer and changes the nature of the claim amounts to include punitive damages. If this should
occur, it will then be reported - along with a copy of this communication to the director of the DOI in Massachusetts and
to Federal authorities.

The Counter Claimant is actively seeking to retain legal counsel in this matter and reserves the right to amend and/or
add to these claims as deemed necessary.

https://mail.google.com/mail/u/07ik=8f1a262bb 1 &view=pt&search=all&permmsgid=msg-a%3Ar2863826 107920368695&simpl=msg-a%3Ar286382610... 3/4
12/23/2020

Case daa0Oerlae Bully LROGRAMARL breached areea2a sPAGS ABhANSURERS

Due to the severity of Civil, Criminal and Professional legal issues associated with the above-referenced MA State and
Federal litigation (including matters perceived to impact National Security) parties copied on this email necessarily

include:

1.

The US Department of Justice (DOJ) - Specifically, Assistant US Attorney General Eric Dreiband

(Civil Rights Division);

2
3
4
5.
6
7
8
9

The Office of the US Inspector General (OIG);
The US Attorney's Office (MA) - Specifically, US Attorney Andrew Lelling;

. The Office of Governor Charlie Baker (R-MA);

Massachusetts Attorney General - Maura Healey (MA AGO);
Multiple US Congressional Offices;

The Securities and Exchange Commission (SEC);

. The Federal Trade Commission (FTC);

. The Consumer Financial Protection Bureau (CFPB);

10. The Executive Office of the President (EOP), separately via www.whitehouse.gov

11. The National Association of Realtors (NAR), Massachusetts Association of Realtors (MAR) and
the Northeast Association of Realtors (NEAR).

Finally, please be advised, aside from the above-referenced government offices/agencies/ associations, copies of this
communication will be also made available to the Public and to Media sources Nationwide - for documentation
purposes and out of continued concerns for my personal safety and security. Thank you for your attention to this very
serious and sensitive legal matter. | will look to receive a documented (and dated) response from EACH of the
referenced Parties Liability Insurance Carriers before October 16, 2020.

Sincerely,

Mohan A. Harihar

Counter Claimant

7124 Avalon Drive

Acton, MA 01720

617.921.2526 (Mobile)

Mo.harihar@gmail.com

https://mail.google.com/mail/u/07ik=8f1a262bb1 &view=pt&search=all&permmsgid=msg-a%3Ar2863826107920368695&simpl=msg-a%3Ar286382610...

4/4
FORM BBO-1
Page One ,

OFFICE OF THE BAR COUNSEL

Case 1:20-cv-12293-IT Document 1-2 Filed 12/28/20 Page 5 of 9

Instructions:

OF THE Q) Please type, if possible. Otherwise use
BOARD OF BAR OVERSEERS a dark pen.
OF THE SUPREME JUDICIAL COURT (2) Write only on the front side of the
FOR THE paper.
COMMONWEALTH OF . .
MASSACHUSETTS (G) Specify exactly what the attorney did
that you believe to have been
misconduct. Attach additional sheets if
necessary.
(4) Enclose copies of documents as
COMPLAINT specified on the attached list of
requested documents. Please do not
send original documents.

Date: November 11, 2020 (5) Retain copies for your records of this
and any subsequent correspondence
and documentation sent to this office.

(6) Please return to:
OFFICE OF THE BAR COUNSEL
99 High Street
Boston, Massachusetts 02110
tel: (617) 728-8750 fax:
(617) 482-2992
https://www.massbbo.org
1. I, MOHAN A. HARIHAR, allege that attorney SANDRA BOULAY, ESQ., whose office is 9 Central Street,
Suite #402, Lowell, MA 01852, has committed acts of misconduct as set forth in the Statement of Facts
(Attached).
2. I request that the Office of the Bar Counsel investigate this misconduct.
3. I understand that a copy of this statement may be mailed to the attorney for a reply.

4. I understand that this matter must be kept confidential by Bar Counsel and the Board of Bar Overseers.

(signature)

(address)

(telephone)

(email)

 

7124 Avalon Drive, Acton, MA 01720

work:
cell: 617.921.2526

home:

 

 

mo.harihar@gmail.com

PLEASE USE ATTACHED SHEET FOR STATEMENT OF FACTS.
FORM BBO-1 Page Case 1:20-cv-12293-IT Document 1-2 Filed 12/28/20 Page 6 of 9

Two
ADD ADDITIONAL SHEETS IF NEEDED.

STATEMENT
OF FACTS

Please do not write above this line and write only on the front of this and any other pages you
attach.

Please fill in the following, if applicable:

Court case name: Jeanne D’Arc Credit Union vs. Mohan A. Harihar, Docket No.
1211SP 000442

Name of Court: Lowell District Court

Statement of Facts:

See the attached Legal Communication which provides a summary of the evidenced
allegations delivered via email on Wednesday, November 11, 2020 to the direct attention of
Sandra Boulay, Esq., and to the Board Members of Jeanne D’Arc Credit Union.

Please be advised, a legal settlement proposal has also been delivered in good faith to Attorney
Boulay (and JDCU) for the purpose of resolving these legal issues (Civil portions ONLY). If
parties are able to reach a legal settlement agreement, there MAY be consideration for
withdrawing this BAR complaint and/or the filed criminal complaints. The Complainant will
plan to update the BAR Counsel once a timely response is received from Attorney Boulay.

Thank you, for your attention to this very serious and sensitive legal matter.

Respectfully,

Mohan A. Harihar
7124 Avalon Drive
Acton, MA 01720
617.921.2526 (Mobile)

Mo.harihar(@gmail.com
42/23/2020 oheA@SAL ba ArC¥omee ar FoRPOGMIMEFEDERAL Colma hate Si2GRiMRAGRanG BEFENDANT PROPOSAL

py Gmail Mohan Harihar <moharihar@gmail.com>

FILED BAR COMPLAINT, FORTHCOMING FEDERAL COMPLAINT(CIVIL/CRIMINAL)
and DEFENDANT PROPOSAL

Mohan Harihar <moharihar@gmail.com> Wed, Nov 11, 2020 at 12:44 PM
To: Sandra Boulay <sandra@boulaylaw.com>, "Maybury, Jason" <jason.maybury@jdcu.com>

Dear Attorney Boulay and to the Board Members of Jeanne D'Arc Credit Union,

After receiving clarification on 10/28/2020 in the Lowell District Court from the Hon. Michael Fabbri, you are hereby
informed of the following for the record:

This legal communication is respectfully prefaced by the following statement: | - Mohan A. Harihar, Defendant in the
Supplementary Process - Jeanne D'Arc Credit Union v. Mohan A. Harihar (Docket No. 1211SP000442, Lowell
District Court - Lowell, MA), do hereby certify that this formal letter is being delivered via electronic (email)
communication on Wednesday, November 11, 2020 - informing you of NEW Civil Claims being filed against

the respective Liability/Casualty Insurance Policy Carriers (Errors and Omissions) to include:

1, JEANNE D'ARC CREDIT UNION - Counterclaim is filed against the commercial general liability policy of
the Credit Union; also against the liability policy of JDCU's CEO - Mare S. Cochran; and

2. BOULAY LAW FIRM LLC - Counterclaim is filed against the commercial general liability policy of BOULAY
LAW FIRM, LLC; also against the liability policy of Sandra Boulay, Esq.

NATURE OF THE CLAIM(S) - The Claimant is believed to be considered as a civil claimant in status of third party
diversity.

CLAIMS - Based on the Defendant/Claimant's interpretation of the law - and as by evidenced by court record, a
summation of claims is included in the description below:

1. A BAR complaint has now been formally filed on Wednesday - November 11, 2020 (by US Priority Mail) with the
Massachusetts Board of BAR Overseers against Sandra Boulay, Esq, Principal of Boulay Law Firm, LLC,
located at 9 Central Street, Suite #402, Lowell, MA 01852. A copy of this legal communication is included with
the filed BAR complaint (excluding the Defendant's Proposal). Evidenced claims involving Attorney Boulay and
client, Plaintiff - JEANNE D'ARC CREDIT UNION are supported by both Court Transcripts and documented email
communications, showing cause for sanctions including (but not limited to) Attorney Boulay'’s disbarment. At
minimum, these evidenced claims of record include:

© Deceptive and misleading statements when attempting to collect a debt - over a period of
approximately TEN (10) years, constituting violations to the Consumer Protection Act, M.G.L. c. 93A;

© Libel/Defamation under MGL c. 231 §§ 91-94 ;

ce Fraud on the Court under Fed./Mass. R. Civ. P. 60(b)(3) - Therefore, all litigation privilege is considered
waived;

eo Acts made in BAD FAITH under G.L. c. 93A, § 2,9;

eo False Advertising under M.G.L. c. 93A; and

eo Unlawful Conversion under MGL c. 167 § 2A. A copy of the filed BAR complaint is attached as reference.

2. In addition to the evidenced claims referenced above, there is cause to also bring claims with relation to ongoing
litigation in the Federal Court (Ref. HARIHAR v US BANK et al, Docket No. 15-cv-11880, US District Court,
Boston, MA). Multiple supported arguments will be brought to show that by now, the Plaintiff and counsel knew (or
should have known) the supported arguments pertaining to the Defendant's financial hardship and the illegal
foreclosure of his property, as identified by: (1) the MA AGO; (2) DOJ; and (3) Federal Bank Regulators. This
includes the UNOPPOSED arguments of record that (at minimum) evidence:

o The fraudulently created RMBS Trust associated with the Defendant's Property;
e Impact to the Defendant's HOMESTEAD;
© The intention to damage the Defendant's Intellectual Property/Trade Secret (Whether directly or indirectly).*

https://mail.google.com/mail/u/0?ik=8f1a262bb1 &view=pt&search=all&permmsgid=msg-a%3Ar-7715575010504632953&simpl=msg-a%3Ar-77155750... 1/3
12/23/2020 Gira SALED BAR COMPLAINT, FoRTAGEMING FEDERAL COMMA GRHZERINTNAD fata BERENDANT PROPOSAL

3. Please be advised, your decision to decline/ignore Mr. Harihar’s prior legal settlement proposal - which included
the fastest path to repayment of the debt owed to JDCU™ - choosing instead to continue pursuing the
collection of a debt using harmful and deceptive practices indicates:

© The intended alignment with Bank Defendants - WELLS FARGO, US BANK and CITIGROUP in the
above-referenced Federal litigation (whether directly or indirectly) and cause to bring a NEW (or amended)
federal complaint to include as Defendants - JEANNE D'ARC CREDIT UNION and SANDRA BOULAY,
ESQ./BOULAY LAW FIRM, LLC;

° The clear intention to avoid any risk of setting (or to assist with setting) legal precedent for the
Commonwealth, as well as for the Nation;

© The clear intention to cause damages to Mr. Harihar's IntellectualProperty/Trade Secret, known as the
FCS Model© (whether directly or indirectly); and

© The clear intention to (unnecessarily) continue causing further hardship, irreparable harm and damages to
the Defendant - Mohan A. Harihar.

4. In the event that JDCU and/or Attorney Sandra Boulay ignore or decline this second Defendant effort to amicably
resolve legal issues, a copy of this communication will be delivered to Federal/State authorities and will also be
made available to the Public.

5. If parties are unable to resolve their legal issues and fail to reach a legal/financial settlement agreement, a NEW
Civil complaint (as opposed to the original Counterclaims) will next be filed in the US District Court against
named Defendants - Sandra Boulay, Esq. and Jeanne D'Arc Credit Union (at minimum) for the evidenced
civil/criminal/professional claims of record, referenced above. You are already aware that the referenced Federal
litigation continues to gain National (and International) attention for Mr. Harihar’s evidenced claims of record. This
includes an unprecedented ELEVEN (11) recusals of record (9 Federal, 2 MA State).

6. Please be advised, based on the evidenced claims of record, there will continue to be a concerted effort to inform
and forewarn the Public of these criminal debt collection (and other unlawful) practices, as this is unlikely to be
an isolated case.

7. The pursuit of Federal/MA State Criminal Indictments against both attorney Boulay and JDCU will continue to be
sought, regardless of timeline. The Criminal complaint already filed with the MA AGO will next be updated, as will
the Middlesex County District Attomey's Office. The Criminal complaints already filed with the DOJ and FBI will be
updated, including direct communications to Assistant US Attorney General - Eric Dreiband (Civil Rights
Division) and US Attorney Andrew Lelling (MA);

8. You are already aware of email communications that evidence your intention(s) to purposefully deceive
Federal/State Prosecutors, US Congressional Offices and other government offices/agencies.

9. Copies of all transcripts related to this litigation will be reviewed with the assistance of legal counsel to identify all
listed violations by the JDCU and Attorney Boulay, along with the likelihood of additional violations yet to be
identified.

10. Please be advised, it is the legal obligation for JOCU and BOULAY LAW FIRM LLC to contact their insurers
on the Claimant's behalf. Failure to report within 10 days from receipt (November 21, 2020) is considered a
breach of contract with the second party insurer and changes the nature of the claim amounts to include
punitive damages. If this should occur, it will then be reported - along with a copy of this communication to the
Commissioner of the DOI (Division of insurance) in Massachusetts - Gary Anderson and to Federal/State
Prosecutors.

11. The Claimant is actively seeking to retain legal counsel in this matter and reserves the right to amend and/or
add to these claims as deemed necessary and with the assistance of legal counsel. If it becomes necessary to
file a complaint in the Federal Court and there is still a challenge to retain legal counsel, Mr.Harihar will seek the
Court's assistance with the appointment of counsel under 28 U.S. Code § 1915. In either scenario, the civil
damages sought will include reimbursement for all legal costs, treble/punitive damages - also taking into
consideration the complexity and severity of legal issues and Mr. Harihar's time since the beginning of this litigation
in 2011.

Please review the attached PROPOSAL with your respective liability insurance providers and provide a response
no fater than 5:00 PM on Saturday, November 21, 2020.

Thank you for your attention to this very serious and sensitive legal! matter. | sincerely hope that we can work together
and reach a legal agreement that resolves these issues and that is beneficial to all parties.

Sincerely,

Mohan A. Harihar
Defendant/Claimant

7124 Avalon Drive

https://mail.google.com/mail/u/0?ik=8f1a262bb1 &view=pt&search=all& permmsgid=msg-a%3Ar-7715575010504632953&simpl=msg-a%3Ar-77155750... 2/3
42/23/2020 Ghat SOLED CvoleZQtr FOR POCMINE FEDERAL doled alnai2 RAZ ORIMRaG Pa OERENDANT PROPOSAL
Acton, MA 01720

617.921.2526 (Mobile)

Mo.harihar@gmail.com

*The UNOPPOSED Economic Espionage claim(s) associated with HARIHAR v US BANK et al, pertains to
Intellectual Property belonging solely to Mohan A. Harihar - known as the FCS Model® - and is considered a
Trade Secret protected under the Economic Espionage Act.

** References the UNOPPOSED arguments of the Federal Court record(s) that evidence fraudulently created RMBS
Trusts, impact to HOMESTEAD, etc...

*** Aside from making false, deceptive statements - charging nearly 30% interest rate for nearly a decade to an illegally
foreclosed homeowner still facing severe financial hardship

2 attachments

2 BAR Complaint.pdf
259K

2 JDCU-Boulay Proposal.pdf
126K

https://mail.google.com/mail/u/O0?ik=8f1a262bb 1 &view=pt&search=all&permmsgid=msg-a%3Ar-77 15575010504632953&simpl=msg-a%3Ar-77155750... 3/3
